Citation Nr: 1743883	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  10-44 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include asbestosis and mesothelioma.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1967 to July 1973, with additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) during his period of Naval Reserve service from July 1973 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a central office hearing before the undersigned Veterans Law Judge (VLJ) in March 2016.  A transcript of the hearing is associated with the electronic claims file.

The appeal was remanded by the Board in July 2016 for further development.

Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In July 2016, the Board remanded the claims to obtain all outstanding personnel and service treatment records corresponding with the Veteran's reserve service, and to conduct VA examinations.  The Board asked the AOJ to document all actions to obtain the personnel records and provide a memorandum of unavailability if such records did not exist. To date, it appears that this directive has not been fully completed.

As it pertains to the Veteran's claim for a lung disability, the examiner was asked to identify all current lung disabilities; then, determine whether it is at least as likely as not that the lung disability is related to his active duty service, to include asbestos exposure.  For the audiological examination, the examiner was asked to provide an opinion on whether it is at least as likely as not that the Veteran's bilateral hearing loss is related to his active service from September 1967 to July 1973, or if there were any periods following his July 1973 separation during which the medical evidence reflected bilateral hearing loss.  The Board requested underlying reasons for the conclusions, and for the examiner to consider the Veteran's lay contentions in making the determination of whether a nexus existed between the Veteran's service and current disabilities.

In an August 2016 VA examination, the examiner found no evidence of asbestosis, but diagnosed the Veteran with asthma/reversible small airways disease.  The examiner reported that, although a December 2009 private opinion revealed evidence of bilateral parenchymal interstitial markings, the current chest X-ray did not.  The examiner opined that, 43 years after separation from service, it was less likely as not that his current asthma was related to service, to include asbestos exposure, since there was no evidence of mesothelioma, pleural plaque found.

In an August 2016 VA audiological examination, the examiner opined that it was not at least as likely as not that the Veteran's bilateral hearing loss was caused by or a result of an event in service.  The examiner concluded that his hearing was within normal limits upon his 1973 discharge from active duty, and the next test available for review was from 2008, after he had worked around heavy equipment as a civilian at the Naval shipyard for many years.  The examiner noted that, although he was in the reserves, his daily job during that same time would have been more likely the cause of any change in hearing.

The respiratory examination was based upon a lack of documentation of diagnosis or treatment evidence of mesothelioma or pleural plaque, which would support asbestosis; but the examiner did not provide a rationale for this opinion as it pertained specifically to asthma.  Additionally, the audiological examination does not consider all medical evidence of record, including the Veteran's audiology examinations from 1982 to 1996.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate when it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There must be a reasoned medical explanation connecting the expert's observations and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion... that contributes probative value to a medical opinion.").  The Board is required to reject an insufficiently detailed medical report.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Accordingly, the Board finds a remand is required to obtain missing personnel and service treatment records, and addendum opinions addressing the likelihood that the Veteran's lung and bilateral hearing loss disabilities are related to his military service, based upon full consideration of all pertinent lay and medical evidence of record.  See Stegall, supra. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify any outstanding private treatment records relevant to his claimed disability.  After obtaining necessary authorization from the Veteran, all outstanding records should be obtained.

2. Contact the appropriate records departments to ensure that all outstanding personnel and service treatment records are associated with the claims file, to include reserve records from July 1973 to March 1982.  All actions to obtain the records must be documented.  If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file and the Veteran should be notified and given an opportunity to provide them.

3. After completing the development listed above, obtain an addendum VA opinion, provided by a new examiner, regarding the Veteran's bilateral hearing loss.  The examiner shall note in the report that the entire electronic claims file has been reviewed.  

Following a review of the claims file, the examiner should offer the following opinion:

a. is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss is related to his active service from September 1967 to July 1973?

b. if there are any periods after July 1973 during which the medical evidence reflects bilateral hearing loss, is it at least as likely as not (50 percent probability or greater) that the hearing loss is related to any verifiable noise exposure during a period of ACDUTRA (July 1973 - January 1997).

Review of the entire file is required; however, attention is invited to: service treatment records in which there is a record of a July 1973 audiological examination (VBMS, document labeled STR - Medical, receipt date July 20, 2016, page 8 of 36); March 1982, February 1983, February 1984, February 1985, February 1986, February 1987, February 1988, March 1989, March 1991, February 1992 and February 1996 audiological examinations (VBMS, document labeled STR - Medical, receipt date August 26, 2006, pages 4-57 of 134); and the Veteran's statements indicating he was exposed to significant noise aboard ship and that, while in the reserves, he worked around helicopters.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed hearing loss.

4. Schedule the Veteran for a new VA examination to determine whether he has a lung disability.  The electronic claims file must be reviewed by the examiner, and the examiner shall note in the report that the entire electronic claims file has been reviewed.

Following a review of the claims file, the examiner should offer the following opinions:

a. Does the Veteran have a current lung disability, to include asbestosis, mesothelioma or asthma?

b. For all identified lung disabilities, is it at least as likely as not (50 percent probability or greater) that the lung disability is related to his active duty service, to include asbestos exposure?

All testing deemed necessary should be conducted.  Review of the entire file is required; however, attention is invited to: a December 2009 private medical opinion indicating that it could be stated with a degree of medical certainty that the Veteran has asbestosis; the Veteran's testimony that he has a diagnosis of mesothelioma; and the August 2016 VA medical opinion noting a diagnosis of asthma, only.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed lung disability.

5. After completing the above actions, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


